63 So. 3d 890 (2011)
Caridad M. OLIVA, Appellant,
v.
UNEMPLOYMENT APPEALS COMMISSION, Appellee.
No. 5D10-2829.
District Court of Appeal of Florida, Fifth District.
June 17, 2011.
Caridad M. Oliva, Ocklawaha, pro se.
Louis A. Gutierrez, Tallahassee, for Appellee.
PER CURIAM.
Caridad M. Oliva appeals an order of the Unemployment Appeals Commission affirming the appeal referee's finding that Ms. Oliva was disqualified from receiving benefits because she was not "able to work and available for work" as required by section 443.091(1)(c)1., Florida Statutes (2010). We affirm.
*891 The determination that an employee is, or is not, able and available for work is a question of fact. See Brown v. Unemployment Appeals Comm'n, 820 So. 2d 457, 458 (Fla. 5th DCA 2002). An appeal referee's factual determination is ordinarily presumed to be correct. Smith v. Unemployment Appeals Comm'n, 823 So. 2d 873, 874 (Fla. 5th DCA 2002). Thus, if there is substantial competent evidence in the record to support the appeal referee's findings, this Court must affirm. Brown, 820 So.2d at 458. The record before us fully supports the finding of the referee. We cannot reweigh the evidence. Accordingly, we affirm.
AFFIRMED.
ORFINGER, COHEN and JACOBUS, JJ., concur.